Exhibit 10.1


Execution Copy


AMENDMENT TO SENIOR CONVERTIBLE NOTE DUE 2022 AND WAIVER AND FORBEARANCE
AGREEMENT
This AMENDMENT TO SENIOR CONVERTIBLE NOTE DUE 2022 AND WAIVER AND FORBEARANCE
AGREEMENT (this “Amendment”) is made and entered into as of May 1, 2020, by and
among Amyris, Inc., a Delaware corporation (the “Company”) and [___________]
(the “Holder”).
RECITALS
WHEREAS, the Company has issued that certain Senior Convertible Note due 2022
(the “Note”), to the Holder pursuant to exchanges for prior convertible notes of
the Company in reliance upon the exemption from registration provided by Section
3(a)(9) of the Securities Act of 1933, as amended (the “Securities Act”), as set
forth in (i) that certain Exchange Agreement, dated as of November 8, 2019, by
and among the Company and the investors on the Schedule of Buyers attached
thereto (the “Original Exchange Agreement”) (as the same may be amended from
time to time) and (ii) that certain Exchange Agreement, dated as of December 30,
2019, by and among the Company and the Buyer (the “Subsequent Exchange
Agreement”) (as the same may be amended from time to time);
WHEREAS, the Company and the Holder desire to amend certain provisions of the
Note;
WHEREAS, pursuant to Section 18 of the Note, the Note may be amended with the
written consent of the Company and the Required Holders (as defined in the
Original Exchange Agreement);
WHEREAS, as of the date hereof, the Holder constitutes the Required Holders (as
defined in the Original Exchange Agreement); and
WHEREAS, the Company and Holder have entered into that certain Waiver and
Forbearance Agreement, dated as of February 18, 2020 (the “Forbearance
Agreement”) and desire to amend certain provisions of the Forbearance Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
ARTICLE I
AMENDMENT OF NOTES
1.1.    Definitions.
1.1.1.    the definition of “Additional Redemption Base Price” as set forth in
the Note is hereby amended and restated in its entirety to read as follows:
“Additional Redemption Base Price” means, with respect to a redemption of this
Note to pursuant to Section 7(A), a cash amount equal to the Redemption




US-DOCS\115544437.13     065377-0005

--------------------------------------------------------------------------------




Percentage of the product of (A) the Conversion Rate in effect as of the Trading
Day immediately preceding the related Redemption Date; (B) the Principal Amount
of this Note to be so redeemed divided by $1,000; and (C) the Additional
Redemption Stock Price for such redemption.
1.1.2.    The definition of “Amortization Payment” as set forth in the Note is
hereby amended and restated in its entirety to read as follows:
“Amortization Payment” means, (A) with respect to Amortization Dates up to and
including April 1, 2020, [___________] ($[_______]), (B) with respect to
Amortization Dates after April 1, 2020, zero dollars ($0), and (C) any Specified
Amortization Payment (as set for in Section 4(D)); provided, that the Holder and
the Company may agree to increase the size of any Amortization Payment by mutual
written consent; and provided further, that in no event shall the amount of any
Amortization Payment exceed 110% of the amount of Principal outstanding with
respect to the Note as of such Amortization Date.
1.1.3.    The definition of “Business Day” as set forth in the Note is hereby
amended and restated in its entirety to read as follows:
“Business Day” means any day other than a Saturday, a Sunday or any day on which
commercial banks in The City of New York are authorized or required by law or
executive order to close or be closed; provided, however, for clarification,
commercial banks in The City of New York shall not be deemed to be authorized or
required by law or executive order to close or be closed due to “stay at home”,
“shelter-in-place”, “non-essential employee” or any other similar orders or
restrictions or the closure of any physical branch locations at the direction of
any governmental authority so long as the electronic funds transfer systems
(including for wire transfers) of commercial banks in The City of New York are
open for use by customers on such day.
1.1.4.    The definition of “Conversion Rate” as set forth in the Note is hereby
amended and restated in its entirety to read as follows:
“Conversion Rate” initially means 285.7143 shares of Common Stock per $1,000
Principal Amount of Notes; provided, however, that the Conversion Rate is
subject to adjustment pursuant to Section 8; provided, further, that whenever
this Note refers to the Conversion Rate as of a particular date without setting
forth a particular time on such date, such reference will be deemed to be to the
Conversion Rate immediately after the Close of Business on such date.
1.1.5.    The definitions of “Equity Triggering Event” and “Equity Triggering
Event Conversion Period” are hereby deleted from the Note in their entirety, and
all references in the Note to “Event of Default/Equity Triggering Event
Additional Shares”, “Event of Default/Equity Triggering Event Conversion Price”
or “Event of Default/Equity Triggering Event Conversion Rate”







--------------------------------------------------------------------------------




are hereby amended and restated to refer to “Event of Default Additional
Shares”, “Event of Default Conversion Price” and “Event of Default Conversion
Rate”, respectively.
1.1.6.    The definition of “Interest Payment Date” as set forth in the Note is
hereby amended and restated in its entirety to read as follows:
“Interest Payment Date” means, with respect to this Note, (A) each August 1,
November 1, February 1 and May 1 of each calendar year; and (B) if not otherwise
included in clause (A), the Maturity Date.
1.1.7. The definition of “Maturity Date” as set forth in the Note is hereby
amended and restated in its entirety to read as follows:
“Maturity Date” means June 1, 2021.
1.1.8.    The definition of “Principal Amount” as set forth in the Note is
hereby amended and restated in its entirety to read as follows:
“Principal Amount” has the meaning set forth in the cover page of this Note;
provided, however, that the Principal Amount of this Note will be subject to
reduction (A) pursuant to Section 7 and Section 8; (B) by an amount equal to (i)
the sum of all Amortization Payments (other than any Specified Amortization
Payment made pursuant to Section 4(D)) made prior to date of determination of
the Principal Amount of the Note then outstanding, divided by (ii) one and
one-tenth (1.1); and (C) by an amount equal to (i) any Specified Amortization
Payment made pursuant to Section 4(D) prior to date of determination of the
Principal Amount of the Note then outstanding, divided by (ii) one and
five-hundredths (1.05).
1.1.8.    The definition of “Redemption Base Price” as set forth in the Note is
hereby amended and restated in its entirety to read as follows:
“Redemption Base Price” means, with respect to a redemption of this Note
pursuant to Section 7(A), a cash amount equal to the Redemption Percentage of
the greater of (A) the Principal Amount of such Note to be so redeemed; and (B)
the product of (x) the Conversion Rate in effect as of the Trading Day
immediately preceding the related Redemption Date; (y) the Principal Amount of
this Note to be so redeemed divided by $1,000; and (z) the Redemption Stock
Price for such redemption.
1.1.9.    A new definition of “Redemption Percentage” is hereby added to the
Note after the definition of “Redemption Date” and shall read in its entirety as
follows:
“Redemption Percentage” means, (A) with respect to a redemption of this Note
pursuant to Section 7(A) on or prior to October 1, 2020, one hundred percent
(100%); (B) with respect to a redemption of this Note pursuant to Section 7(A)







--------------------------------------------------------------------------------




after October 1, 2020 but on or prior to December 31, 2020, one hundred and five
percent (105%); and (C) with respect to a redemption of this Note pursuant to
Section 7(A) after December 31, 2020, one hundred and ten percent (110%).


1.1.10.    A new definition of “Specified Amortization Payment” is hereby added
to the Note after the definition of “Significant Subsidiary” and shall read in
its entirety as follows:
“Specified Amortization Payment” has the meaning set forth in Section 4(D).”


1.2.     Section 4(D) the Note. A new Section 4(D) is added to the Note
following Section 4(C) and shall read in its entirety as follows:


“(D) Specified Amortization Payments. The Company shall make the following
amortization payments to the Holder (each a “Specified Amortization Payment”):


(i)    On the earlier of (x) the day the Company has received aggregate cash
proceeds from any public offerings or private placements of its securities
occurring on or after May 1, 2020 of not less than fifty million dollars
($50,000,000) and (y) May 31, 2020, the Company shall make an amortization
payment with respect to this Note equal to (A) [___________] ($[________]) if
such payment is made on or before May 15, 2020 (and the Principal Amount shall,
notwithstanding the definition of “Principal Amount,” be reduced by such payment
by an amount equal to the quotient of (x) such payment divided by (y) one and
five hundredths (1.05)) and (B) [___________] ($[_________]) if such payment is
made after May 15, 2020 (and the Principal Amount shall, notwithstanding the
definition of “Principal Amount,” be reduced by such payment by an amount equal
to the quotient of (x) such payment divided by (y) one and seventy five
thousandths (1.075)), provided, that the Holder may, in its sole discretion,
convert part or all of such amortization payment into Conversion Consideration
in accordance with Section 8; and


(ii) On December 1, 2020, the Company shall make an amortization payment with
respect to this Note equal to [___________]; provided, that this Section
4(D)(ii) shall not apply if, during the period beginning on May 1, 2020 and
ending on December 1, 2020, the Company has received aggregated net cash
proceeds of not less than fifty million dollars ($50,000,000) from one or more
issuances of Capital Stock or incurrences of Permitted Indebtedness, by the
Company, or any combination thereof, and before giving effect to transaction
expenses; provided, further that the Holder may, in its sole discretion, defer
the payment of part or all of such amortization payment to any future
Amortization Date upon not less than two (2) Business Days’ prior notice to the
Company; and provided, further, that the Holder may, in its sole discretion,
convert part or all of such amortization payment into Conversion Consideration
in accordance







--------------------------------------------------------------------------------




with Section 8. For the avoidance of doubt, financings completed prior to May 1,
2020 will not be included for purposes of determining compliance with this
Section 4(D)(ii).”


1.3.    Section 5(G)(iii) of the Note. Section 5(G)(iii) of the Note is hereby
amended and restated in its entirety to read as follows:
(iii)    Pre-Delivery Share Reduction. Notwithstanding anything to the contrary
contained herein, from and after May 1, 2020, [___________] ([________]) shares
of Common Stock that were previously Pre-Delivery Shares hereunder shall no
longer constitute Pre-Delivery Shares and, subject to that certain letter
agreement between the Company and the Holder dated as of May 1, 2020, shall be
Freely Tradable shares of Common Stock owned by the Holder, free from all
preemptive or similar rights or Liens with respect thereto. For the avoidance of
doubt, as of May 1, 2020, the total number of Pre-Delivery Shares outstanding
shall be deemed to be [___________] ([_________]) shares.
1.4.    Section 5(G)(iv) of the Note. Section 5(G)(iv) of the Note is hereby
amended and restated in its entirety to read as follows:
(ii)    Delivery of Pre-Delivery Shares by the Holder. Within ten (10) Business
Days following redemption or repayment of this Note in full and the satisfaction
or discharge by the Company of all outstanding Company obligations hereunder,
the Holder shall deliver [___________] ([________]) shares (subject to
proportionate adjustments for events of the type set forth in Section
8(F)(i)(1)) of the Company’s Common Stock to the Company, free from all
preemptive or similar rights or Liens with respect to the delivery thereof;
provided, that, to the extent the Company fails to deliver any fully paid and
nonassessable Freely Tradable shares of Common Stock to the Holder as required
under Section 5(G)(i) or Section 5(G)(ii), the number of shares of the Company’s
Common Stock to be delivered under this Section 5(G)(iv) shall be reduced by the
number of such shares of Common Stock the Company failed to deliver. For the
avoidance of doubt, this Section 5(G)(iv) shall not apply to the transactions
contemplated by the Exchange Agreement.
1.5.    Sections 7(E) of the Note. Section 7(E) of the Note is hereby deleted.
1.6.    Section 8(H) of the Note. Section 8(H) of the Note is hereby amended and
restated in its entirety to read as follows:
(H)    Adjustments to the Conversion Rate in Connection with an Event of
Default. If an Event of Default occurs and the Conversion Date for the
conversion of a Note occurs during the related Event of Default Conversion
Period, then, subject to Section 8(J)(ii), the Conversion Rate applicable to
such conversion will be increased by a number of shares equal to the Event of
Default Additional Shares.







--------------------------------------------------------------------------------




1.7.    Section 9(H) of the Note. Section 9(H) is hereby amended and restated in
its entirety to read as follows:
(H)    [Reserved]
1.8.    Section 9(I) of the Note. Section 9(I) is hereby amended and restated in
its entirety to read as follows:
(I) [Reserved]
1.9.    Conversion Notice. The conversion notice attached to the Note shall be
amended and restated to read in its entirety as set forth on Exhibit A hereto.
1.10    Article References. All references to “Articles” of the Note shall
instead refer to the equivalent “Section”, as applicable.
ARTICLE II
AMENDMENT OF FORBEARANCE AGREEMENT
2.1.    The definition of “Forbearance Period” as set forth in the Forbearance
Agreement is hereby amended and restated in its entirety to read as follows:
(a)    “Forbearance Period” means the period commencing on the date hereof and
ending on the date which is the earliest of (i) with respect to the Specified
Existing Defaults, the earlier of (X) the day the Company has received aggregate
cash proceeds from any public offerings or private placements of its securities
occurring on or after May 1, 2020 of not less than fifty million dollars
($50,000,000) and (Y) May 31, 2020, and with respect to the Specified
Anticipated Default, May 29, 2020, (ii) the occurrence or existence of any Event
of Default, other than the Specified Defaults and any Event of Default giving
rise to a Termination Event, or (iii) the occurrence of any Termination Event.


2.2.    The definition of “Specified Existing Defaults” as set forth in the
Forbearance Agreement is hereby amended and restated in its entirety to read as
follows:
(d)    “Specified Existing Defaults” means each of: (1) Company's failure, on or
before January 31, 2020, to receive aggregated net cash proceeds of not less
than fifty million dollars ($50,000,000) from one or more issuances of Capital
Stock or incurrences of Permitted Indebtedness (as defined in the Note) by the
Company, or any combination thereof, and before giving effect to transaction
expenses, (2) Company’s failure, on or before January 31, 2020, to (i) repay in
full or convert into equity all Indebtedness outstanding under its Credit and
Security Agreement, dated November 14, 2019 by and among the Company, certain of
the Company’s subsidiaries, Schottenfeld Opportunities Fund II, L.P. (“SOP”) and
Phase Five Partners, LP (“Phase Five”) (the “November Credit







--------------------------------------------------------------------------------




Agreement”), or (ii) amend all such Indebtedness to fit within clause (E) of the
definition of Permitted Indebtedness so it does not have a final maturity date,
amortization payment, sinking fund, mandatory redemption or other repurchase
obligation or put right at the option of the lender or holder of such
Indebtedness earlier than ninety one (91) days following the Maturity Date, or
any combination of the foregoing with respect to all such Indebtedness, (3)
Company’s entry into a secured loan agreement on December 19, 2019 with an
initial maturity date of January 31, 2020 with Nikko Chemicals Co., Ltd., in
violation of Section 9(D) of the Note; and (4) the occurrence of an Event of
Default under clause 11(A)(xi) of the Note, solely to the extent arising from
defaults (I) in existence on the date hereof with respect to the notes issued
under (A) those certain credit agreements dated September 10, 2019 by and among
the Company, certain of the Company’s subsidiaries and each of SOP, Koyote
Trading, LLC, and Phase Five (the “September Credit Agreements”) or (B)the
November Credit Agreement and (II) for which the holder of such notes has not
declared any portion of such indebtedness due and payable or taken any other
steps to enforce such indebtedness.


ARTICLE III
MISCELLANEOUS
3.1.    Rule 144 Holding Period.    The Company and the Holder acknowledge and
agree that, as set forth in the Original Exchange Agreement and the Subsequent
Exchange Agreement, the Note will continue to have a holding period under Rule
144 promulgated under the Securities Act that will be deemed to have commenced
as of December 10, 2018.
3.2.    Disclosure of Amendment.    On or before 4:30 p.m., New York time, on
May 4, 2020, the Company shall file a Current Report on Form 8-K describing all
the material terms of the transactions contemplated by this Amendment in the
form required by the U.S. Securities Exchange Act of 1934, as amended, and
attaching the form of this Amendment (including all attachments, the “8-K
Filing”). From and after the filing of the 8-K Filing, the Company shall have
disclosed all material, nonpublic information (if any) provided to the Holder by
the Company or any of its subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Exchange Agreement, this Amendment or the Transaction Documents (as
defined in the Exchange Agreement).
3.3.     Fees. The Company shall, by no later than May 6, 2020, reimburse Latham
& Watkins LLP (counsel to the Holder), for all reasonable, documented costs and
expenses incurred by it in connection with preparing, delivering, executing and
enforcing this Agreement and the Amendment to Warrants to Purchase Shares of
Common Stock entered into by the Company and Holder as of the date hereof
(including, without limitation, all reasonable, documented legal fees and
disbursements in connection therewith, and due diligence in connection with the
transactions contemplated thereby) in an aggregate amount not to exceed $30,000.







--------------------------------------------------------------------------------




3.4.     Minimum Debt Equitization. The Company represents that the Company has
complied in full with the requirements of Section 9(I) of the Note, as in effect
immediately prior to the effectiveness of this Amendment.
3.5.     Other Agreements.
3.5.1     Letter Agreement Termination. The Company and the Holder hereby agree
that the certain letter agreement between the parties dated March 27, 2020 shall
be deemed null and void. For the avoidance of doubt, no Equity Triggering Event
Conversion Period shall exist following May 1, 2020, and the Holder shall not be
entitled to issuance of any additional shares on the basis of any Equity
Triggering Event prior to May 1, 2020.
3.5.2    May 2020 Amortization Payment. Notwithstanding anything in the Note or
that certain Waiver and Forbearance Agreement dated February 18, 2020 between
the Company and the Holder to the contrary, no Amortization Payment shall be due
on May 1, 2020.
3.6    Consents. The Company hereby covenants to obtain all necessary consents
from holders of the Company’s other outstanding Indebtedness to permit entry
into this Amendment without causing an “Event of Default” under such
Indebtedness prior to the termination of any applicable cure periods in such
Indebtedness.
3.7    Captions. The headings contained in this Amendment are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Amendment. Except as otherwise indicated, all references in this Amendment
to “Sections” are intended to refer to the Sections or Articles of the Note, as
applicable.
3.8.     Governing Law. The internal law of the State of New York will govern
and be used to construe this Amendment. The Company and the Holder irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Amendment.
3.9.    Principal Amount; No Other Amendment. The Company and the Holder
acknowledge and agree that the Principal Amount outstanding under the Note as of
the date hereof is [___________] ($[_________]). Except for the matters
expressly set forth in this Amendment, all other terms of the Note are hereby
ratified and shall remain unchanged and in full force and effect.
3.10.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed to be an original, and all of which together shall be
deemed to be one and the same instrument.
3.11.    Electronic and Facsimile Signatures. Any signature page delivered
electronically or by facsimile (including without limitation transmission by
.pdf) shall be binding to the same extent as an original signature page, with
regard to any agreement subject to the terms hereof or any amendment thereto.
Any party who delivers such a signature page agrees to later deliver an original
counterpart to the other party if so requested.







--------------------------------------------------------------------------------




[Signature Pages Follow]







--------------------------------------------------------------------------------





The parties hereto have executed this Amendment to Senior Convertible Note due
2022 and Waiver and Forbearance Agreement as of the date first written above.
COMPANY:


AMYRIS, INC.




By:    /s/ Han Kieftenbeld    
Name: Han Kieftenbeld
Title: Chief Financial Officer







--------------------------------------------------------------------------------




The parties hereto have executed this Amendment to Senior Convertible Note due
2022 and Waiver and Forbearance Agreement as of the date first written above.
REQUISITE HOLDER:

[_______________]




By:            
Name:
Title:



